Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 03/25/2021.
Examiner Notes
3. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Request for Continued Examination
4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Reply to Applicant’s arguments
5. Applicant’s arguments filed with the office on 03/25/2021 were fully considered and but found to be not persuasive as the arguments were directed to amended claim limitations. Regarding the amended claim limitations, please see the new grounds of rejection below, Wurzel et al (US 2013/0083457 A1) for claims 1- 3, 7, 9-11, 13-20; Wurzel et al (US 2013/0083457 A1) in view of Zhang et al (US 20180053466 A1) for claim 4; and Wurzel et al (US 2013/0083457 A1), Zhang et al (US 20180053466 A1) in further view of Kim (US 2016/0162085 A1) for claims 5 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1- 3, 7, 9-11, 13-20 are rejected under 35 U.S.C. 103(a) (1) as being unpatentable over Wurzel et al (US 2013/0083457 A1).

    PNG
    media_image1.png
    631
    322
    media_image1.png
    Greyscale
	Regarding independent claim 1, Wurzel et al (US 2013/0083457 A1) teaches, A display device (element 18, figure 1, paragraph [0047]) comprising a display panel that includes a display area where an image is displayed (figure 1, paragraph [0047]) and a peripheral area (element 64, figure 6) disposed outside the display area (element 66, figure 6), the display device comprising: a circuit including a comparator (element 68, figure 6); a first  sense wire disposed in the peripheral area and having both ends, connected to the circuit (element 20 consisting of multiple sense wires disposed 
    PNG
    media_image2.png
    621
    438
    media_image2.png
    Greyscale
area between the first sense wire and the display area and having both ends connected to the circuit (element 20 consisting of multiple sense wires disposed around the display area as shown figure 6, any of the sense wires other than the outermost sense wire can be considered a second sense wire), wherein the comparator compares a first output signal output from the first sense wire and a second output signal output from the second sense wire to generate a comparison result (paragraphs [0050], [0069]), wherein the circuit determines whether a defect is present in the display device based on the comparison result (paragraph [0050], [0069]), and wherein the first sense wire and the second sense wire are electrically insulated from each other and have portions parallel to each other while  extending along a side of the display panel (figure 6).
Wurzel et al doesn’t specifically teach that the resistive traces are disposed only in the peripheral are but rather they are patterned outside the display area.
Wurzel et al (US 2013/0083457 A1) further teaches, the outer resistive trace(s) 20 may be patterned along or near the outer edges of a display panel of the display 18. In some cases, the outer resistive trace(s) 20 will serve essentially no purpose in the operation of the electronic device 10 after manufacture. That is, the outer resistive trace(s) may remain, in a vestigial manner, after having been used previously during manufacturing to ensure the display 18 or the electronic device 10 has been manufactured properly. In these cases, the outer resistive trace(s) 20 may simply have resistances indicative that the display panel of the display 18 has the proper 

One of the ordinary skill in the art would have been motivated to make this modification for detecting newly arising flaws in the electronic device after manufacturing by occasionally detecting changing resistances in the outer resistive trace(s) 20, the location and/or occurrence of a fracture or microfracture in the display as taught by Wurzel et al (paragraph [0050]).

Regarding dependent claim 2, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 1.
Wurzel et al further teaches, wherein the second sense wire comprises a 15 portion that extends in parallel with the first sense wire (figure 6).

Regarding dependent claim 3, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 1.
Wurzel et al further teaches, wherein a length of the second sense wire is shorter than a length of the first sense wire (figure 6, the inner sense wires will be of shorter length than the outer sense wire).

Regarding dependent claim 7, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 1.


Regarding dependent claim 9, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 1.
Wurzel et al (US 2013/0083457 A1) further teaches, wherein the first sense wire comprises two portions that are disposed symmetrically to each other with respect to the display area while being separated from each other (figure 6).

15Regarding dependent claim 10, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 1.
Wurzel et al (US 2013/0083457 A1) further teaches, wherein the first sense wire and the second sense wire are disposed on a same layer in a cross-sectional view (figure 6, paragraph [0050]).

15Regarding dependent claim 11, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 13.
Wurzel further teaches, wherein the display panel further comprises a third sense wire that is disposed in the peripheral area and is connected to the circuit, the first sense wire and the second sense wire are disposed in the peripheral area on a same first side of the display area (figure 6), the third sense wire is disposed in the peripheral area on a second side of the display area that opposes the first side (figure 6), and the comparator (figure 15-18) comprises a first 


    PNG
    media_image3.png
    518
    340
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    535
    378
    media_image4.png
    Greyscale
Regarding independent claim 13, Wurzel et al (US 2013/0083457 A1) teaches, A display device comprising a display panel that includes a display area where an image is displayed (element 18, figure 1, paragraph [0047]) and a peripheral area disposed outside the display area (element 64, figure 6), the display device comprising: a circuit including a resistance detector (element 68, figure 6); and  sense wire (element 20 consisting of multiple sense wires disposed around the display area as shown figure 6) including a first portion; a second portion and a third portion, and disposed as an outermost wire in the peripheral area (figure 6,  resistive trace 20 is disposed such that it surrounds the display area), wherein the first portion is disposed on a first side of the peripheral area the third portion is disposed on a second side of the peripheral area  that opposes the first side of the peripheral area, and the second portion is disposed on a third side of the peripheral area that opposes a side where the circuit is disposed (see figure 6), wherein the circuit applies an input signal to the first portion and receives an output signal through the third portion in response to the input signal (figures 5, 20; paragraph [0063]), wherein the first portion, the second portion, and the third 
Wurzel et al doesn’t specifically teach that the resistive traces are disposed only in the peripheral are but rather they are patterned outside the display area.
Wurzel et al (US 2013/0083457 A1) further teaches, the outer resistive trace(s) 20 may be patterned along or near the outer edges of a display panel of the display 18. In some cases, the outer resistive trace(s) 20 will serve essentially no purpose in the operation of the electronic device 10 after manufacture. That is, the outer resistive trace(s) may remain, in a vestigial manner, after having been used previously during manufacturing to ensure the display 18 or the electronic device 10 has been manufactured properly. In these cases, the outer resistive trace(s) 20 may simply have resistances indicative that the display panel of the display 18 has the proper dimensions, but may not be otherwise used (any more) in the electronic device 10. In other cases, the outer resistive trace(s) 20 may be used to identify certain newly arising flaws in the electronic device 10 after manufacturing. Namely, by occasionally detecting changing resistances in the outer resistive trace(s) 20, the location and/or occurrence of a fracture or microfracture in the display 18 may be determined (paragraph [0050]). In the example of FIG. 4, the outer resistive trace 20 is patterned near edges of the display panel 60 at least partially in the dead zone 62. The outer resistive trace 20 may be formed using any suitable conductive material having a resistance that varies according to geometry. Among other things, the outer resistive trace 20 may be 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Wurzel et al by providing resistive traces in the peripheral area.
One of the ordinary skill in the art would have been motivated to make this modification for detecting newly arising flaws in the electronic device after manufacturing by occasionally detecting changing resistances in the outer resistive trace(s) 20, the location and/or occurrence of a fracture or microfracture in the display as taught by Wurzel et al (paragraph [0050]).

Regarding dependent claim 14, Wurzel et al (US 2013/0083457 A1) teaches. The display device of claim 13.


Regarding dependent claim 15, Wurzel et al (US 2013/0083457 A1) teaches teach the display device of claim 13.
Wurzel et al (US 2013/0083457 A1) further teaches, wherein the resistance detector includes an analog to digital converter for converting the detected resistance into a digital value (paragraphs [0088]-[0089]).


    PNG
    media_image5.png
    582
    411
    media_image5.png
    Greyscale

    PNG
    media_image1.png
    631
    322
    media_image1.png
    Greyscale
Regarding independent claim 16, Wurzel et al (US 2013/0083457 A1) teaches, A method for detecting a defect in a display device (element 18, figure 1, paragraph [0047]) that includes a display panel including a display area (element 18, figure 1, paragraph [0047]) and a peripheral area (element 64, figure 6) disposed outside the display area (element 66, figure 6), the display device including a circuit (element 68, figure 6), a first sense wire disposed in the peripheral area and having both ends connected to the circuit (element 20 consisting of multiple sense wires disposed around the display area as shown figure 6, any of the sense wires other than the outermost sense wire can be considered a second sense wire), and a second sense wire disposed in the peripheral area between the first sense wire and the 
Wurzel et al doesn’t specifically teach that the resistive traces are disposed only in the peripheral are but rather they are patterned outside the display area.
Wurzel et al (US 2013/0083457 A1) further teaches, the outer resistive trace(s) 20 may be patterned along or near the outer edges of a display panel of the display 18. In some cases, the outer resistive trace(s) 20 will serve essentially no purpose in the operation of the electronic device 10 after manufacture. That is, the outer resistive trace(s) may remain, in a vestigial manner, after having been used previously during manufacturing to ensure the display 18 or the electronic device 10 has been manufactured properly. In these cases, the outer resistive trace(s) 

One of the ordinary skill in the art would have been motivated to make this modification for detecting newly arising flaws in the electronic device after manufacturing by occasionally detecting changing resistances in the outer resistive trace(s) 20, the location and/or occurrence of a fracture or microfracture in the display as taught by Wurzel et al (paragraph [0050]).

15Regarding dependent claims 17 and 18, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 16.
Wurzel further teaches, wherein the determining of the defect comprises determining whether both the first resistance and the second resistance are included in a first predetermined range [figures 33, 34 and paragraphs [0116]-[0118]), wherein the determining of the defect comprises determining whether both the first resistance and the second resistance are included in a first predetermined range [figures 33, 34 and paragraphs [0116]-[0118]).

15Regarding dependent claims 19, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 18.
Wurzel discloses the claimed invention except for recited predetermined range. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the range of resistance values, since it has been held that where the general conditions In re Aller, 105 USPQ 233.
  
15Regarding dependent claim 20, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 18.
Wurzel further teaches, further comprising applying a weight value to one of the resistances prior to determining the difference when lengths of the sense wires differ from one another (figures 11, 12 and paragraphs [0079]-[0082].
7. Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wurzel et al (US 2013/0083457 A1) and in view of Zhang et al (US 20180053466 A1).
Regarding dependent claim 4, Wurzel et al (US 2013/0083457 A1) teaches the display device of claim 1.
Wurzel et al fails to explicitly teach, wherein, and each of the first sense wire and the second sense wire comprises a wire that extends back and forth at least once in the peripheral area.25 
Zhang et al (US 20180053466 A1) teaches, and each of the first sense wire and the second sense wire comprises a wire that extends back and forth at least once in the peripheral area (figure 8).
Zhang et al (US 20180053466 A1) further teaches, a crack detection line may be formed form an elongated pair of traces that are coupled to form a loop. The crack detection line may run along the peripheral edge of the flexible display. Crack detection circuitry in the display driver integrated circuit may monitor the resistance of the crack detection line to detect cracks. If no 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Wurzel et al by providing A crack detection line may be formed form an elongated pair of traces that are coupled to form a loop, as taught by Zhang et al.
One of the ordinary skill in the art would have been motivated to make this modification for detecting newly arising flaws in the electronic device after manufacturing by occasionally detecting changing resistances in the outer resistive trace(s) 20, the location and/or occurrence of a fracture or microfracture in the display as taught by Wurzel et al (paragraph [0050]).
8. Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wurzel et al (US 2013/0083457 A1), Zhang et al (US 20180053466 A1) and in further view of Kim (US 2016/0162085 A1).
Regarding dependent claim 5, Wurzel et al (US 2013/0083457 A1) and Zhang et al (US 20180053466 A1) teach the display device of claim 4.

Kim (US 2016/0162085 A1) teaches, [figures 3 and 5], the first sensing wires 33, the second sensing wires 34, and the third sensing wires 35 may be disposed in the non-display area outside the display area [0081]. The touch controller 36 may be disposed at one side of the driving electrodes 31 extending in the first direction. The touch controller 36 is connected to the driving 
    PNG
    media_image6.png
    548
    379
    media_image6.png
    Greyscale
electrodes 31 that are disposed in the region A and the region B through the first sensing wires 33 at one end of the driving electrodes 31. In addition, the touch controller 36 is connected to the other end of the driving electrodes 31 that are disposed in the region B through the third sensing wires 35 at the other end of the driving electrodes 31. To connect the touch 
    PNG
    media_image7.png
    713
    510
    media_image7.png
    Greyscale
controller 36 with the other end of the driving electrodes 31 that are disposed in the region B, the third sensing wire 35 may be disposed in the non-display area by bypassing the display area. A wiring region W1 is provided in the non-display area for a layout of the third sensing wires 35 to bypass the display area. A width of the wiring region W1 in which the third sensing wires 35 are disposed may be proportional to the number of driving electrodes 31 included in the region B [0082]. 

One of the ordinary skill in the art would have been motivated to make this modification such that the width of the wiring region is proportional to the number of electrodes in the region, as taught by Kim.
Regarding dependent claim 6, Wurzel et al (US 2013/0083457 A1), Zhang et al (US 20180053466 A1) and Kim (US 2016/0162085 A1) teach the display device of claim 5.
Kim (US 2016/0162085 A1) further teaches, wherein the circuit is configured to apply a28 Attorney Docket No. 8071-852 (OPP20164109US) weight value to compensate a difference between a resistance of the first sense wire and a resistance of the second sense wire (paragraphs [0092], [0094] and [0095]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Wurzel et al and Zhang et al, by providing the sensing wires with adjustable lengths/width to improve sensitivity as taught by Kim.
One of the ordinary skill in the art would have been motivated to make this modification to improve sensitivity, as taught by Kim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858